COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Michael Robinson v. Black Sigma, LLC

Appellate case number:   01-11-00917-CV

Trial court case number: 64769

Trial court:             23rd District Court of Brazoria County

       On June 30, 2014, Haynes and Boone, LLP and its attorneys filed a motion to withdraw
as counsel for Black Sigma, LLC. The motion is GRANTED. Haynes and Boone, LLC and
Sashe Dimitroff, Kent Rutter, and Christina Crozier are permitted to withdraw as counsel. Black
Sigma, LLC remains represented on this appeal by Michael M. Phillips.
       It is so ORDERED.

Judge’s signature: ___/s/ Laura C. Higley
                   X Acting individually     Acting for the Court


Date: July 10, 2014